Citation Nr: 0710332	
Decision Date: 04/10/07    Archive Date: 04/16/07

DOCKET NO.  06-05 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for abdominal adhesions.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel







INTRODUCTION

The veteran served on active duty from October 1949 to April 
1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania that denied the veteran's claim of 
entitlement to a disability rating in excess of 10 percent 
for abdominal adhesions.  The veteran perfected a timely 
appeal of this determination to the Board.


FINDING OF FACT

The veteran's abdominal adhesions have not been productive of 
a partial obstruction and are not properly characterized as 
"moderately severe"; rather, the veteran's abdominal 
adhesions are "moderate", with symptoms such as abdominal 
pain and tenderness, stomach ache that is exacerbated by 
heavy food and stress, and periods of constipation.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for abdominal adhesions have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.114, 
Diagnostic Code 7301 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  The notification 
must also include the request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b) (2006).  VA must provide such 
notice to a claimant prior to an initial unfavorable decision 
on a claim for VA benefits by the agency of original 
jurisdiction (AOJ), even if the adjudication occurred prior 
to the enactment of the VCAA.  See Pelegrini v. Principi, 
18 Vet. App. 112, 119-120 (2004).  

In this case, VA satisfied its duty to notify by means of a 
January 2005 letter from the AOJ to the veteran, which 
informed him of what evidence was required to substantiate 
his claim and of his and the VA's respective duties for 
obtaining evidence.  The veteran was also asked to submit any 
relevant evidence and/or information in his possession to the 
AOJ. 

Furthermore, the VCAA requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all elements of a claim for 
service connection, so that VA must specifically provide 
notice that a disability rating and an effective date will be 
assigned if service connection is awarded.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  As the Board 
concludes below that the preponderance is against the 
veteran's claim for an increased rating, any questions as to 
the appropriate effective date to be assigned are rendered 
moot.  Therefore, despite any inadequate notice provided to 
the veteran on this element, the Board finds no prejudice to 
the veteran in processing the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The Board also determines that VA has made reasonable efforts 
to assist the veteran in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  
The information and evidence associated with the claims file 
consist of the veteran's service medical records, VA medical 
treatment records, VA compensation and pension examinations, 
and written statements from the veteran and his 
representative.  There is no indication that there is any 
additional relevant evidence to be obtained by either VA or 
the veteran.

II. Increased Disability Rating

The veteran argues that he is entitled to an increased 
disability rating for abdominal adhesions.

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  When a question arises as to which of two ratings apply 
under a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
is assigned.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  The veteran's 
statements describing the symptoms of his service-connected 
disorder are deemed competent evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  However, these statements 
must be considered with the clinical evidence of record and 
in conjunction with the pertinent rating criteria.

The veteran's abdominal adhesions are rated under Diagnostic 
Code 7301 for adhesions of the peritoneum.

Under Diagnostic Code 7301, a noncompensable rating is 
warranted for mild adhesions; a 10 percent rating is 
warranted for moderate adhesions with pulling pain on 
attempting to work or aggravated by movements of the body, or 
occasional episodes of colic pain, nausea, constipation, 
perhaps alternative with diarrhea, or abdominal distension; a 
30 percent evaluation is warranted for "moderately severe" 
adhesions with partial obstruction manifested by delayed 
motility of barium meal and less frequent and less prolonged 
episodes of pain; a 50 percent evaluation is warranted for 
"severe" adhesions with definite partial obstruction shown by 
X-ray, with frequent and prolonged episodes of severe colic 
distension, nausea or vomiting, following severe peritonitis, 
ruptured appendix, perforated ulcer, or operation with 
drainage.  38 C.F.R. 4.114, Diagnostic Code 7301.

In the instant case, the record reflects that the veteran 
underwent a VA compensation and pension examination in 
September 1997.  On examination, the veteran reported the 
following: that for the last several years he had had 
abdominal pain and tenderness; that he had exacerbation of 
pain in his abdomen approximately once a month that lasted 
approximately 24 to 48 hours and was a cramping pain, and 
that on a scale of one to ten it was rated approximately a 
three over ten; that it usually cleared up after he took 
clear liquids or soup and went on a clear liquid diet; and 
that he had been seeing his primary care physician for this.  
On physical examination, the veteran was noted to have marked 
tenderness on deep palpation of the abdomen, positive bowel 
sounds, and no organomegaly.  The veteran was diagnosed as 
having status post appendectomy with residual scar and 
abdominal adhesions, presenting himself with abdominal pain 
as described.

The veteran was afforded another VA examination in February 
2005.  On examination, the veteran reported the following: 
that he developed a stomach ache, which was worse with stress 
and eating heavy foods; that he could not eat corn or 
peanuts; that he had a bowel movement every two to three 
days; that his upset stomach was better with medication, as 
well as with mineral oil; that he was better with a bowel 
movement and eating lightly; and that he had no episodes of 
nausea, vomiting, or belching; that there was no evidence of 
hematemesis or melena; that he had no diarrhea, but 
occasional constipation, which improved with medication; and 
that there were no signs of anemia.  On examination of the 
abdomen, the abdomen was soft and non-tender; bowel sounds 
were present; along the areas of the appendectomy scar an the 
right side on palpation the area was firm with minimal 
tenderness; no rebound tenderness; no evidence of 
organomegaly or hepatomegaly; and state of nutrition was 
normal.  The veteran was diagnosed as having abdominal 
adhesions, and as presenting with some symptoms related to 
abdominal adhesion.  The examiner ordered an X-ray of the 
veteran's abdomen to evaluate for possible partial 
obstruction or delayed motility, and X-rays for the abdomen 
were noted to be normal.

The veteran was afforded a third VA examination in May 2006.  
On examination, it was noted that the veteran gave 
essentially the same history as he gave on February 2005 
examination.  It was also noted that since the veteran's 
surgery he had never been hospitalized for an obstruction.  
The veteran reported the following: that on occasion, he felt 
bloated and gaseous; that he did not really follow a special 
diet; that he had intermittent lower abdominal tenderness; 
that he denied emesis; that he had occasional diarrhea and 
constipation, and when this was severe he used mineral oil; 
and that his weight was stable.  Physical examination 
revealed some diffuse lower abdominal tenderness.  The 
examiner stated that the veteran had a small degree of 
adhesions following his surgery, but that it did not 
complicate his life style and had not compromised his 
nutrition, and that the veteran tended to minimize his 
symptomatology.

This is no evidence of record indicating that the veteran has 
suffered a partial bowel obstruction.

After a review of the record, the Board finds that the 
veteran's abdominal adhesions do not more closely approximate 
the criteria for a 30 percent rating under Diagnostic Code 
7301 than those for a 10 percent rating.  The medical 
evidence does not reflect that the veteran has suffered a 
partial obstruction or delayed motility, and X-rays taken on 
February 2005 examination were negative for findings of such 
symptoms.  Moreover, on May 2006 VA examination, the veteran 
was diagnosed as having a small degree of adhesions following 
his surgery that did not complicate his life style and had 
not compromised his nutrition, and no findings or diagnoses 
on this examination, or anywhere else in the medical record, 
have described symptoms that could be properly characterized 
as "moderately severe" under Diagnostic Code 7301.  Rather, 
the medical evidence reflects that, applying the criteria of 
Diagnostic Code 7301, the veteran's disability is productive 
of "moderate" abdominal adhesions, with symptoms such as 
abdominal pain and tenderness, stomach ache that is 
exacerbated by heavy food and stress, and periods of 
constipation.  Such symptomatology more closely approximates 
the criteria for a 10 percent rating under Diagnostic Code 
7301 than those for a 30 percent rating.

Accordingly, a disability rating in excess of 10 percent for 
abdominal adhesions is not warranted.

Although the veteran may believe that his current rating does 
not adequately reflect his degree of disability, he is not 
competent to provide opinions that require medical knowledge.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The Board notes that the veteran is free to submit additional 
evidence in the future to support a claim for an increased 
disability rating, such as additional medical evidence that 
his disability has gotten worse.

In reaching these determinations, the Board has considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Entitlement to a disability rating in excess of 10 percent 
for abdominal adhesions is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


